COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-379-CR
 
JOHNNY RAY LETCHER, JR.       
           
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
STATE
------------
FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
------------
MEMORANDUM OPINION(1)
------------
In this appeal, no clerk's record has been
filed. Accordingly, we dismiss for want of prosecution.
On January 28, 2003, the trial court clerk
informed us that appellant, who is not entitled to proceed with this appeal
without payment of costs, had not made arrangements to pay for the appellate
record. On January 30, we informed appellant that the clerk's record had not
been filed and that we would dismiss the appeal for want of prosecution if he
did not make arrangements to pay for the clerk's record and provide this court
with proof of payment in fifteen days, or by February 14, 2003. Appellant has
not responded to our January 30 letter or provided the requested proof or an
affidavit of indigency. In addition, on February 24 the trial court clerk
informed us that appellant still had not paid for the clerk's record.
We conclude the clerk's record has not
been filed due to appellant's fault. See Tex. R. App. P. 37.3(b).
Consequently, we dismiss the appeal for want of prosecution. Id.
 
  
                                                                    PER
CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and
WALKER, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 27, 2003

1. See Tex. R. App. P. 47.4.